Order, Supreme Court, New York County, entered June 30, 1978, which, to the extent appealed from, granted plaintiffs’ motion for a preliminary injunction, reversed, on the law and in the exercise of discretion, to deny the motion for a temporary injunction, without costs or disbursements. We appreciate that the temporary injunction granted at Special Term represented a conscientious effort to permit the renovation and reconstruction of the former Hotel Commodore to proceed without causing severe economic damage to retail tenants and without creating a danger to pedestrians. Unfortunately, the injunctive relief appears to require the defendants to violate a valid provision of the New York City Building Code. We know of no authority permitting a court to require such a violation. In Reed v Littleton (275 NY 150, 153), the Court of Appeals held that a court of equity "will not ordinarily intervene to enjoin enforcement of the law * * * unless under proper circumstances there would be irreparable injury, and the sole question involved is one of law (Mills Novelty Co. v. Sunderman, 266 N. Y. 32) where a clear legal right to the relief is established (Triangle Mint Corp. v. Mulrooney, 257 N. Y. 200).” No issue of law is here presented since there is no challenge to the validity of the provision of the building code, violation of which was required by the injunction issued at Special Term. Concur—Silverman, Fein and Sandler, JJ.